                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA


 Mickey Leonard Johnson,                                       C/A No. 0:18-2316-JFA-PJG

                 Plaintiff,

 vs.
                                                                          ORDER
 Aiken County Detention Center; John R.
 Harvey, III; Judge Doyet Early; Bethany
 Young; Dereck Bush; Mike Hunt; Judge
 Melanie Debose; Southern Health Partners;
 Brandi Galloway; Doctor Williams; Judge
 Carl Stuart Insley,

                 Defendants.


        Mickey Leonard Johnson (“Plaintiff”), proceeding in forma pauperis, filed a pro se

Complaint in this civil action while incarcerated in the Aiken County Detention Center on state

criminal charges. Previously, Plaintiff filed a complaint which raised issues concerning three

distinct matters. The Court severed Plaintiff’s claims into three cases, and by order of the Court,

this matter concerns only Plaintiff’s claim about the conditions of the detention center. (ECF No.

1). Pursuant to 28 U.S.C. §636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), this case

was referred to a Magistrate Judge for review.

        Because the Complaint was filed pursuant to 28 U.S.C. §§ 1915, 1915A, this Court is

charged with screening Plaintiff’s lawsuit to identify cognizable claims or to dismiss the complaint

if, after being liberally construed, it is frivolous, malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915(e)(2)(B).
       The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the action without prejudice

and without issuance and service of process. 2 (ECF No. 15). The Report sets forth in detail the

relevant facts and standards of law on this matter, and this Court incorporates those facts and

standards without a recitation.

       Plaintiff was advised of his right to object to the Report, which was entered on the docket

on September 20, 2018. (ECF No. 15). The Magistrate Judge required Plaintiff to file objections

by October 9, 2018. See id. However, Plaintiff failed to file any objections to the Report. In the

absence of specific objections to the Report of the Magistrate Judge, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation (ECF No. 15). Therefore, Plaintiff’s Complaint is dismissed without prejudice

and without issuance and service of process.



1
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02(B)(2)(g) (D.S.C.). The Magistrate Judge makes only a recommendation to this
Court. The recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
charged with making a de novo determination of those portions of the Report and Recommendation
to which specific objection is made, and the Court may accept, reject, or modify, in whole or in
part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge
with instructions. See 28 U.S.C. § 636(b)(1).
2
  On August 20, 2018, Magistrate Judge Paige M. Gossett issued an order severing several
defendants and ordered the Clerk of Court to assign separate civil action numbers for the cases
against the severed defendants because Plaintiff’s claims against those defendants were unrelated
to the claims at issue in this case. (ECF No. 5). This Order has no bearing on Plaintiff’s claims
against the severed defendants.
                                                 2
      IT IS SO ORDERED.



August 27, 2019            Joseph F. Anderson, Jr.
Columbia, South Carolina          United States District Judge




                              3
